EXAMINER’S AMENDMENT AND COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


IN THE TITLE:
Please note the title of the invention has been changed by the Examiner to the following to more accurately reflect the claimed invention:  
--APPARATUS FOR FORMING SHAPED FILM PRODUCT--
The above change has been made according to MPEP §606.01 which gives examiners the authority to change the title of the specification upon allowance of the application.  

Reasons for Allowance
	
The following is an examiner’s statement of reasons for allowance:  
Applicant’s arguments, see the response, filed August 9, 2021, with respect to the prior art rejection of claims 1 and 4 have been fully considered and are persuasive.  The prior art rejection of claims 1 and 4 have been withdrawn and these claims are hereby allowed. 
With respect to claim 1, the prior art of record fails to teach or fairly suggest an apparatus for forming a shaped film product comprising all of the structure as recited, in combination with and particularly including, a mask having an aperture corresponding to the desired shaped film product, a mask support having a release-lined substrate disposed thereon, the mask support being arranged and configured to support the mask, a system for delivering a liquid film-forming composition to the mask aperture comprising a liquid film-forming composition reservoir in fluid communication with at least one pump to deliver the liquid film-forming composition to the mask aperture; a pump controller to control the flow of the liquid film-forming composition, and a nozzle in partial sealing arrangement with the mask and having .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 16, 2021